DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of record does not teach using a reflector of the light fixture to double as components of both the lighting element and speaker element of the fixture (Amendment, pages 8, 9).
The examiner disagrees, since Haase et al. disclose “The LED's 42 are in the center of the speaker light fixture 19 within a reflector cone 41. The size and shape of the reflector cone 41 is determined by the emitting angle of the LED's 42 and the desired light dispersion from the speaker light fixture 19.” (paragraph 80).
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over AGGARWAL et al. (US PAP 2014/0354161) in view of Haase et al. (US PAP 2019/0113220).
As per claim 1, AGGARWAL et al. teach a luminaire comprising:
a first interface that is configured to removably and communicably couple a control device to the luminaire (“Each lighting device has a light source, a processor, a memory and a communication interface.”; paragraph 11).
However, AGGARWAL et al. do not specifically teach an audio transducer electrically coupled to the first interface, wherein the audio transducer is coupled to a surface of a reflector of the luminaire, wherein the audio transducer includes a magnet structure capable of creating vibrations on the surface of the reflector emitting sound from the surface of the reflector, wherein the reflector also reflects light emitted by a light source of the luminaire.
Haase et al. disclose that the can lighting fixture houses both the speaker and the audio receiver/amplifier for the speaker, as well as the lighting element and the control driver for the lighting element (paragraph 13).  The outer (lower) surface of the cylindrical body 40 has an outer speaker ring 21 with one or more magnet fasteners 48 for securing a cosmetic grill covering 36 over the front of the speaker light fixture to provide a cosmetic covering that allows both light and sound to transfer through the cosmetic grill covering (paragraph 77).  The LED's 42 are in the center of the speaker light fixture 19 within a reflector cone 41. The size and shape of the reflector cone 41 is determined by the emitting angle of the LED's 42 and the desired light dispersion from the speaker light fixture 19 (paragraph 80).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to couple an audio transducer to a surface of a luminaire as taught by Haase et al. in AGGARWAL et al., because that would help provide improvements in a lighting fixture with an integrated speaker (paragraph 5).

As per claim 12, AGGARWAL et al. teach a luminaire comprising: 
a first interface that is configured to removably and communicably couple a control device; a second interface that is configured to removably and communicably couple a lighting control system to the luminaire(“Each lighting device has a light source, a processor, a memory and a communication interface.  Each lighting controller includes a processor, a memory and a communication interface…Provisioning data also is stored in the memories of the second lighting devices and the second lighting controller to enable physical communication among the second lighting devices and the second lighting controller and to enable physical communication of the second lighting devices and the second lighting controller via the wider area network. ”; paragraphs 11 – 13);
a universal translator engine that is communicably coupled to the first universal interface and the second universal interface (“Each lighting device has a light source, a processor, a memory and a communication interface.”; paragraph 11);
a power control device that is coupled to the universal translator engine; and
a light source that is coupled to the power control device, wherein the power control device is configured to regulate and supply operational power to the light source and the universal translator engine(“The term "lighting device" as used herein is intended to encompass essentially any type of device that processes power to generate light…The power supply would also process AC power from the mains to provide voltage and/or current levels to power the elements (e.g. processor, memory and interface) serving as the device intelligence and for the communication interface”; paragraphs 39, 49); and
wherein the universal translator engine is configured to transform input data that is received from the control device and associated with a first communication protocol to an output data that is compatible with the lighting control system and associated with a second communication protocol to enable communication between the control device and the lighting control system (“The user terminal devices and/or computers within the premises may use communications interfaces and communications protocols of any type(s) compatible with the on-premises networking technology of the system 10”; paragraphs 55, 61); and
wherein the first communication protocol is different from the second 25 communication protocol (paragraphs 55, 61).
However, AGGARWAL et al. do not specifically teach However, AGGARWAL et al. do not specifically teach an audio transducer electrically coupled to the first interface, wherein the audio transducer is coupled to a surface of a reflector of the luminaire, wherein the audio transducer includes a magnet structure capable of creating vibrations on the surface of the reflector emitting sound from the surface of the reflector, wherein the reflector also reflects light emitted by a light source of the luminaire.
Haase et al. disclose that the can lighting fixture houses both the speaker and the audio receiver/amplifier for the speaker, as well as the lighting element and the control driver for the lighting element (paragraph 13).  The outer (lower) surface of the cylindrical body 40 has an outer speaker ring 21 with one or more magnet fasteners 48 for securing a cosmetic grill covering 36 over the front of the speaker light fixture to provide a cosmetic covering that allows both light and sound to transfer through the cosmetic grill covering (paragraph 77).  The LED's 42 are in the center of the speaker light fixture 19 within a reflector cone 41. The size and shape of the reflector cone 41 is determined by the emitting angle of the LED's 42 and the desired light dispersion from the speaker light fixture 19 (paragraph 80).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to couple an audio transducer to a surface of a luminaire as taught by Haase et al. in AGGARWAL et al., because that would help provide improvements in a lighting fixture with an integrated speaker (paragraph 5).

As per claims 2, 13, AGGARWAL et al. further disclose the first interface includes a micro-USB interface (paragraph 86).

As per claim 3, AGGARWAL et al. further disclose a universal translator engine that is communicably coupled to a lighting control system of the luminaire (paragraphs 12, 13), 
wherein the universal translator engine is configured to transform input data that is received from the control device and associated with a first communication protocol to an output data that is compatible with the lighting control system and associated with a second communication protocol to enable communication between the control device and the lighting control system (“The user terminal devices and/or computers within the premises may use communications interfaces and communications protocols of any type(s) compatible with the on-premises networking technology of the system 10”; paragraphs 55, 61), and 
wherein the first communication protocol is different from the second communication protocol (paragraphs 55, 61);
the universal translator engine is electrically coupled to a power control device of the luminaire to receive operational power therefrom, and wherein the universal translator engine is communicably coupled to the power control device (“The term "lighting device" as used herein is intended to encompass essentially any type of device that processes power to generate light…The power supply would also process AC power from the mains to provide voltage and/or current levels to power the elements (e.g. processor, memory and interface) serving as the device intelligence and for the communication interface”; paragraphs 39, 49).

As per claims 4, 14, AGGARWAL et al. further disclose the power control device is an LED driver (“The LEDs in many modern fixtures or lightbulbs”; paragraph 78).

As per claims 5, 15, AGGARWAL et al. further disclose the control device includes a microphone (“A microphone and/or camera in an enhanced lighting device might provide area monitoring and/or additional form(s) of user input to the system for lighting or other purposes.” paragraph 48).

	As per claims 6, 16, AGGARWAL et al. further disclose the universal translator engine is configured to transform power input data that is received from the power control device and associated with a third communication protocol to a power output data that is compatible with the second communication protocol that is associated with the lighting control system to enable communication between the power control device and the lighting control system (“The term "lighting device" as used herein is intended to encompass essentially any type of device that processes power to generate light…The user terminal devices and/or computers within the premises may use communications interfaces and communications protocols of any type(s) compatible with the on-premises networking technology of the system 10”; paragraphs 39, 55).

	As per claim 7, AGGARWAL et al. further disclose the universal translator engine and the first interface are integrated into the power control device (“The term "lighting device" as used herein is intended to encompass essentially any type of device that processes power to generate light, for example, for illumination of a space intended for use of or occupancy or observation, typically by a living organism that can take advantage of or be affected in some desired manner by the light emitted from the device.”; paragraph 39).

	As per claim 8, AGGARWAL et al. further disclose the universal translator engine is configured to transform the input data that is received from the control device and associated with the first communication protocol to a power output data that is compatible with a third communication protocol that is associated with the power control device to enable communication between the control device and the power control device (The term "lighting device" as used herein is intended to encompass essentially any type of device that processes power to generate light… The user terminal devices and/or computers within the premises may use communications interfaces and communications protocols of any type(s) compatible with the on-premises networking technology of the system”; paragraphs 39, 55).

	As per claim 9, AGGARWAL et al. further disclose the luminaire further comprises a second interface that is configured to removably and communicably couple another control device to the luminaire, and wherein the universal translator is communicably coupled to the second interface and configured to transform the input data that is received from the control device and associated with the first communication protocol to another output data that is compatible with the other control device and associated with a fourth communication protocol to enable communication between the control device and the other control device, the first communication protocol being different from the fourth communication protocol (“Each lighting device has a light source, a processor, a memory and a communication interface.  Each lighting controller includes a processor, a memory and a communication interface…Provisioning data also is stored in the memories of the second lighting devices and the second lighting controller to enable physical communication among the second lighting devices and the second lighting controller and to enable physical communication of the second lighting devices and the second lighting controller via the wider area network. ”; paragraphs 11 – 13).

	As per claim 10, AGGARWAL et al. further disclose the first interface is integrated with the universal translator engine (paragraph 11).

	As per claim 11, AGGARWAL et al. further disclose the universal translator engine is remote from and communicably coupled to the first interface (“various types of one or more communications interfaces may be incorporated into each of the various lighting system elements in the rooms or other service areas and/or remote devices in communication therewith, depending on the particular media and/or protocol to be used in a particular premises or service area thereof.”; paragraph 61).

	As per claim 17, AGGARWAL et al. further disclose the luminaire further comprises a third interface that is configured to removably and communicably couple another control device to the luminaire (“Each lighting device has a light source, a processor, a memory and a communication interface.  Each lighting controller includes a processor, a memory and a communication interface.  The system also includes communication links coupling the first and second physical networks into a wider area network.”; paragraphs 11 – 13).

	As per claim 18, AGGARWAL et al. further disclose the universal translator is communicably coupled to the third interface and configured to transform the input data that is received from the control device and associated with the first communication protocol to another output data that is compatible with the other control device and associated with a fourth communication protocol to enable communication between the control device and the other control device, the first communication protocol being different from the fourth communication protocol (“Each lighting device has a light source, a processor, a memory and a communication interface.  Each lighting controller includes a processor, a memory and a communication interface…Provisioning data also is stored in the memories of the second lighting devices and the second lighting controller to enable physical communication among the second lighting devices and the second lighting controller and to enable physical communication of the second lighting devices and the second lighting controller via the wider area network. ”; paragraphs 11 – 13).

	As per claim 19, AGGARWAL et al. further disclose the power control device is coupled to at least one of the first interface and the third interface through which operational power may be supplied to the control device and the other control device, respectively (“Each lighting device has a light source, a processor, a memory and a communication interface.  Each lighting controller includes a processor, a memory and a communication interface… The term "lighting device" as used herein is intended to encompass essentially any type of device that processes power to generate light”; paragraphs 11, 39).

	As per claim 20, AGGARWAL et al. further disclose the light source is a light emitting diode (LED)[“light sources such as light emitting diodes (LEDs)”; paragraph 49].

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658